Case 09-10899-CSS Doc 1854 Filed 02/14/21 Pagelof3

 

ILED

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE79?1 FEB I PM 3: 00

 

CLERK
_. BANKRUPTCY COURT
In re: Chapter Llif3 fret oF pe AWARE

The Fairchild Corporation, ef al., Case No. 09-10899 (CSS)

Debtors. Jointly Administered

ewe el me ee ee ee”

 

DECLARATION OF DONALD E. MILLER,
LIQUIDATING TRUSTEE OF THE FAIRCHILD LIQUIDATING TRUST

I, Donald E. Miller, hereby declare as follows:

1. I am the operational! liquidating trustee (the “Liquidating Trustee”) of the
Fairchild Liquidating Trust (the “Liquidating Trust”) created under the Second Amended Joint
Plan of Liquidation of The Fairchild Corporation and its Debtor Affiliates Under Chapter 11 of
the Bankruptcy Code (the “Plan’”)'. As Liquidating Trustee, I was appointed to administer the
Liquidating Trust as set forth in the Liquidating Trust Agreement, which was approved pursuant
to the Plan. My duties as Liquidating Trustee include, but are not limited to, conserving,
protecting, collecting, liquidating, and converting to cash the Trust Assets.

2. On August 15, 2018, on behalf of Debtor The Fairchild Corporation (“Fairchild”),
] brought suit (the “State Court Action”)? against MTA Long Island Railroad and L.K. Comstock
& Co., Inc. (collectively, “Defendants”) in the Supreme Court of the State of New York, County
of Suffolk (the “State Court”) seeking a permanent injunction and compensatory and punitive
damages for Defendants’ intentional and repeated trespass on Fairchild’s real property in

Farmingdale, New York (the “Property”).’

 

Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Plan.
? Fairchild is represented by the Law Office of Anton J. Borovina in the State Court Action.
3 The Liquidating Trustee sold the Property approximately five months after the initiation of the State Court Action.

DOCS_DE:232961.1 27302/001
 

3. The Defendants admit they trespassed on more than one occasion, by moving

multiple pieces of earth moving equipment, tanker trucks and other heavy duty equipment onto
the Property, gaining access by knocking down perimeter fencing and breaking through a
padlocked gate, and once thereon dumped many tons of foreign material. Two of the trespasses
have been documented by photographs taken on separate days when the defendants were caught
on the Property.

4, Plaintiff has not been allowed by the State Court to initiate any discovery, which
discovery would show the number of incursions, their purpose and duration, and allow Plaintiff
to establish its damages based in part upon the monetary benefits accruing to the Defendants by
their utilization of the Property.

5. On February 10, 2021, the State Court issued its Judgment with Decision & Order
(the “State Court Order”) granting Defendants’ motions for summary judgment and entered
judgment against Fairchild in the amount of $30,976. The Liquidating Trust intends to timely
appeal the State Court Order.

6. The State Court directed the Clerk of the State Court to mail a copy of the State
Court Order to the Bankruptcy Court.

7. In the State Court Order, the State Court made certain statements regarding its
views of my actions as Liquidating Trustee. I respectfully disagree with those statements. In al]
respects, and at all times before and during the State Court Action, I was acting in accordance
with my fiduciary duties as Liquidating Trustee, and on advice of experienced New York
counsel.

8. As the appeal of the State Court Order progresses, I will provide updates to this

Court.

DOCS_DE:232961.1 27302/001
Case 09-10899-CSS Doc 1854 Filed 02/14/21 Page 3 of 3

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.

Dated: February 14, 2021 /s/ Donald E. Miller
Donald E. Miller

142131 56v3

DOCS_DE:23296E.1 27302/001
